Citation Nr: 1545369	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  03-04 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for dental trauma to the teeth other than tooth number 5, for purposes of outpatient treatment.
 
2.  Entitlement to a compensable evaluation for a left leg scar.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
 
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1963 to April 1964.
 
This case comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  It has been remanded by the Board several times.  A travel board hearing was held in July 2003, with regard to the claim for a dental disorder.  There was an appeal to the United States Court of Appeals for Veterans Claims (Court) during pendency of the case regarding a different matter that has since decided and denied by final Board issuance.  
 
The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
 
 
REMAND
 
The Veteran has undergone examinations for dental problems, other than for tooth number 5 which is already service-connected for VA outpatient treatment.  Following an August 2013 examination an opinion was offered.  That opinion, however, was inconclusive as to whether his tooth loss was causally related to a 1964 automobile accident.  The examiner found that an opinion could not be provided without resort to speculation.  At this time, however, the Board cannot find this conclusion to represent negative evidence on causation without addressing all reasonable medical possibilities raised by the Veteran.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In this regard, the Veteran asserts that a jawbone disability was incurred as a result of the 1964 accident, and that this in turn led to tooth loss.  This theory has not yet been addressed by competent examination, the Board will direct re-examination.  

In remanding this case the Veteran should have another opportunity to identify pertinent private treatment previously alluded to.  Given that the Veteran states he had a jaw injury in service he should clarify whether he  should clarify whether he is also pursuing a claim of entitlement to disability compensation for a jawbone disorder as opposed to seeking service connection for VA outpatient dental treatment.  If he is filing a claim for service connection a jaw disorder, he must do so using in writing using the proper form.
 
Finally, in accordance with the Veteran's prior request, on remand a videoconference hearing should be scheduled on the claim for compensable evaluation for left leg scar, as an appeal was not perfected on this claim until after a hearing was last held in this matter.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran request that he identify any other pertinent private medical records pertaining to care of his dental condition, including tooth loss, that he believes is related to service.  Thereafter, the RO must undertake appropriate development to secure all pertinent records to include those from Drs. Waldie, McWilliams, Suksta, Steif and Altenburg.  If the requested records are unavailable, clearly document this fact and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).
 
2.  Clarify with the Veteran whether as part of the current claim he is also pursuing entitlement to service connection for a jaw disability.  If so, he should file a formal claim to that effect.
 
3.  Then schedule the Veteran for a VA examination with regard to claimed dental trauma residuals.  The examiner must be provided access to the appellant's claims folder, VBMS file, and Virtual VA file for review prior to the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.
 
The examiner must opine whether any dental condition, to include tooth loss, is at least as likely as not (50 percent or greater probability) the consequence of a 1964 in-service auto accident.
 
In providing the requested opinion, the VA examiner must address the theory that the 1964 car accident caused damage to the appellant's jaw structure, resulting in unseen disability leading to subsequent tooth loss.  Consider also the theory that initial dental x-rays taken in 1964 overlooked some already present tooth cracks, particularly tooth number 18 (according to VA Medical Center records from 1993, the subject of "cracked tooth syndrome" possibly due to dental trauma).  Consider further inconclusive prior opinions given on the cause of dental problems other than tooth number 5 by the October 2012 VA examiner  in an August 2013 addendum.  Also consider and review the opinions offered by a VA dentist on outpatient treatment in July 2000 -- one stated opinion being inconclusive, and the other positing that there was only a "slim possibility" of residual problems associated with the injury from 1964.
 
The examiner must provide a well-reasoned rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
 
4.  The RO must then review the examination reports, claims file, VBMS file and Virtual VA file.  If any directive specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  Then readjudicate the matters on appeal based upon all evidence of record.  In so doing consider whether compensation is available on the basis of entitlement to service connection for jawbone pathology, provided this is what the Veteran has alleged.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded  an opportunity to respond.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

